Citation Nr: 0202916	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  98-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to an increased rating for chronic seborrheic 
blepharitis, currently evaluated as noncompensable.

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensable.

4.  Entitlement to an increased rating residuals of multiple 
burns of the face and hands, currently noncompensable.

5.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (2001).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  The veteran appealed 
these determinations to the Board.

In an October 2000 decision, the Board also denied the 
veteran's claims.  The veteran appealed this determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2001 Unopposed Motion, the Secretary of 
the Department of Veterans Affairs requested that the Court 
remand the case to the Board for consideration of the issues 
under the newly enacted Veterans Claims Assistance Act of 
2000.  In a May 2001 Order, the Court granted the motion and 
remanded the case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran sustained flashburns on his hands in service 
and he has currently been diagnosed with arthritis of the 
hands.  

3.  The evidence is in equipoise as to whether there is a 
causal relationship between the inservice injury and the 
currently diagnosed arthritis of the hands.  

4.  The veteran's chronic seborrheic blepharitis is 
characterized by slightly flaky eyelids consistent with most 
of the skin over his face, subjective complaints of burning 
eyes and irritation; chronic active conjunctivitis with 
objective symptoms has not been demonstrated.  

5.  The veteran's hemorrhoids are characterized by rare 
bleeding and a few internal hemorrhoids.  Clinical evidence 
does not show large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and frequent recurrences; 
impairment of sphincter control with constant slight, or 
occasional moderate leakage; stricture of the rectum or anus; 
or prolapse of the rectum.  

6.  The veteran's residuals of multiple burns of the face and 
hands are synonymous with scars from second degree burns 
which cover areas approximating one square foot; clinical 
findings do not show evidence of severe scars, productive of 
a marked unsightly deformity of the eyelids, lips, or 
auricles.  

7.  The veteran has compensable service-connected 
disabilities.  



CONCLUSIONS OF LAW

1.  Arthritis of the hands was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a 10 percent rating for chronic 
seborrheic blepharitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.84a, 4.118, Diagnostic Codes 6018, 7806, 7817 (2001).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.114, Diagnostic 
Codes 7332, 7333, 7334, 7336 (2001).  

4.  The criteria for a 10 percent rating for residuals of 
multiple burns of the face and hands have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.118, Diagnostic Code 7802 (2001).  

5.  A 10 percent rating for multiple noncompensable service-
connected disabilities may not be assigned.  38 C.F.R. 
§ 3.324 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issues addressed in this decision, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  Furthermore, he was afforded the 
appropriate VA examinations, including the necessary medical 
opinions.  In her March 2002 Brief to the Board, the 
veteran's attorney did not identify any additional evidence 
that should be associated with the record, and she requested 
that the case not be returned to the RO since the claim had 
been pending for more than five years.  Accordingly, the 
Board concludes that VA's duties set forth in the VCAA have 
been substantially complied with, and no useful purpose would 
be served by returning this case to the RO for additional 
consideration of the new law.  

I.  Service Connection

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Consequently, 
to establish service connection for a disability, there must 
be competent evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  

In the present case, the evidence shows that the veteran 
sustained injuries and flashburns to his hands and face in 
service, and he has currently been diagnosed with arthritis 
of the hands.  Arthritis of the hands was not diagnosed in 
service, or within the first year of the veteran's discharge.  
However, the record contains two conflicting opinions 
regarding the relationship between the event in service and 
the currently diagnosed arthritis of the hands.  

An April 1998 radiology report from Roy P. Hall, M.D., shows 
that the veteran was diagnosed with minor interphalangeal 
degenerative changes and moderate degenerative disease of the 
third metacarpophalangeal joint bilaterally.  In a May 1998 
report, Dr. Hall remarked that there was a question as to 
whether the veteran's complaints of pain in his hands 
represented osteoarthritis as a result of aging.  He stated 
that this was difficult to answer; however, X-rays had 
revealed moderate degenerative disease of the third 
metacarpophalangeal joint bilaterally and minor 
interphalangeal degenerative changes throughout.  Dr. Hall 
noted that the veteran had complained of pain in his hands 
since he first treated him, and he was aware of the veteran's 
inservice injury.  Dr. Hall opined that "[a]n old injury 
could certainly give [the veteran] such a pattern of 
degenerative changes in the hand."  

In contrast, in a June 1998 statement, a VA physician 
reported that he reviewed the veteran's service medical 
records and his October 1997 VA examination report.  He also 
concluded that the veteran had mild degenerative joint 
disease affecting the metacarpal phalangeal and 
interphalangeal joints of both hands.  However, he deemed the 
veteran's cystic changes, as reported on x-rays, to be 
developmental abnormalities with no relationship to his prior 
burn injury, and he concluded that the presumed burn 
residuals could not be associated with the typical age-
related degenerative joint disease described on one of two 
recent x-ray reports.  Consequently, he did not find any 
valid basis for an award service connection for a hand or 
wrist joint disorder.  

In weighing these opinions, the Board finds that it is 
difficult to hold one out as more probative than the other on 
the issue of whether there is a relationship between the 
veteran's inservice injury and his currently diagnosed 
arthritis of the hands.  The VA physician reviewed the 
veteran's file, including his service medical records, but 
the veteran's private physician has had the benefit of 
personally treating the veteran for a period of years.  
Consequently, the Board concludes that the evidence is in 
equipoise as to a nexus between his current disability and 
his prior service, and the doctrine of reasonable doubt is 
applicable.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  Hence, 
service connection for arthritis of the hands is warranted.  

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2001).  


A.  Chronic Seborrheic Blepharitis

In an October 1957 rating decision, the veteran was awarded 
service connection for chronic seborrheic blepharitis, and a 
noncompensable rating was assigned.  Currently, the veteran 
asserts that he is entitled to an increased rating for this 
disability because his eyes are chronically bloodshot.  He 
also reported that his eyes burned, and that his eyelids 
flaked upon extended driving which required the use of 
artificial tears to wash them out.  His eye irritation 
occurred about four times per month.  

The veteran's eye disability is currently evaluated under 
38 C.F.R. § 4.84a, Diagnostic Code (DC) 6018, which pertains 
to chronic conjunctivitis.  Healed chronic conjunctivitis 
with no residuals is assigned a noncompensable rating.  If 
residuals are present, the residuals may be rated 
individually.  Active conjunctivitis with objective symptoms 
warrants a 10 percent disability rating.  38 C.F.R. § 4.84a, 
DC 6018 (2001).

Additionally, the Board may evaluate the veteran's disability 
under DC's 7806 and 7817.  DC 7817 pertains to dermatitis 
exfoliativa which is rated as eczema under DC 7806.  DC 7806 
provides that a 10 percent rating may be assigned for eczema 
with exfoliation, exudation, or itching if it involves an 
exposed surface or extensive area.  A 30 percent rating may 
be assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires evidence of ulceration, extensive exfoliation 
or crusting, and systemic or nervous manifestations, or that 
the condition be considered exceptionally repugnant.  See 
38 C.F.R. § 4.118, DC's 7806, 7817 (2001).

Treatment reports from the Topeka VA Medical Center (VAMC), 
dated from January 1994 to May 1998, show that it was 
possible that the veteran had hypertensive retinopathy.  A 
January 1997 clinical record indicated that the veteran 
complained of a slight decline in his distance vision.  
However, these symptoms are not shown to be related to the 
service-connected chronic seborrheic blepharitis, which 
essentially is a disorder of the eyelids.  Records from the 
Eastern Kansas VAMC, dated from November 1993 to March 2000, 
indicated that the veteran complained of "floaters" and 
some flashes of light in the right eye about six weeks prior.  
However, these notations do not contain any indication that 
these symptoms are related to the veteran's service-connected 
chronic seborrheic blepharitis.

A March 1999 VA examination report noted the veteran had a 
history of borderline diabetes and hypertension.  The veteran 
related that he sustained shell explosion injuries to his 
hands and face in 1954.  He also burned his eyelids and 
periocular tissue.  He stated that, for the prior 8 or 9 
years, he experienced exfoliation of the new skin, but at 
present he did not have sensitivity to light or irritation of 
the eyes.  He did not have a history of prior eye surgeries 
or glaucoma.  Clinical evaluation revealed that the skin over 
the veteran's eyelids was slightly flaky, and consistent with 
most of the skin on his face.  He had uncorrected distant 
vision of 20/100 bilaterally, and uncorrected near vision of 
20/70 bilaterally.  He had a normal visual field, normal lids 
and lashes per slit lamp biomicroscopy, clear corneas, normal 
conjunctivae area, a normal iris, and normal retinal vascular 
arcade.  There was no diplopia.  He was diagnosed with 
refractive error with best corrected distant acuity at 20/20 
in each eye, and mild dermatitis over the lids and most of 
his face.

The evidence reflects that the veteran's chronic seborrheic 
blepharitis is characterized by slightly flaky eyelids 
consistent with most of the skin over his face, and 
subjective complaints of burning eyes and irritation.  Based 
on these clinical findings, the Board concludes that a 10 
percent rating is warranted under DC 7806 for exfoliation of 
an exposed surface.  The remaining medical evidence shows 
that the veteran has a normal visual field, normal eyelids 
and lashes per slit lamp biomicroscopy, clear corneas, a 
normal conjunctivae area, a normal iris, a normal retinal 
vascular arcade, and no diplopia.  Furthermore, there is no 
evidence of chronic active conjunctivitis.  Consequently, a 
rating in excess of 10 percent would not be appropriate under 
any of the relevant diagnostic codes.  


B.  Hemorrhoids

In a January 1955 rating decision, the veteran was awarded 
service connection for hemorrhoids and a noncompensable 
rating was assigned.  Presently, he asserts that he 
occasionally experienced pain secondary to his hemorrhoids.  
However, his main concern was that he soiled his underwear 
about four to five times per month because it was difficult 
to wipe after bowel movements due to the pallets inside his 
rectum/anus.  He also reported occasional blood stains.  

Hemorrhoids are evaluated under DC 7336.  Mild or moderate 
(external or internal) hemorrhoids are noncompensable.  A 10 
percent rating requires evidence of large or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue and evidence of frequent recurrences.  Hemorrhoids 
with persistent bleeding and secondary anemia, or with 
fissures warrant a 20 percent rating.  38 C.F.R. § 4.114, DC 
7336 (2001).

The veteran's disability may also be evaluated under DC's 
7332, 7333 and 7334.  Under DC 7332, a 10 percent rating is 
warranted for impairment of sphincter control with constant 
slight, or occasional moderate leakage; and a 30 percent 
rating is assigned if manifested by occasional involuntary 
bowel movements necessitating the wearing of a pad.  
38 C.F.R. § 4.114, DC 7332 (2001).  Under DC 7333, a 
30 percent rating is assigned for stricture of the rectum and 
anus manifested by a moderate reduction of lumen, or moderate 
constant leakage.  This is the minimum percentage assignable 
under this code.  38 C.F.R. § 4.114, DC 7333 (2001).  
DC 7334, provides that a 10 percent rating is warranted for 
mild prolapse of the rectum with constant slight, or 
occasional moderate leakage.  A 30 percent rating requires 
evidence of moderate prolapse of the rectum that is 
persistent or frequently recurring.  38 C.F.R. § 4.114, DC 
7334 (2001).  

At an October 1997 VA rectum and anus examination, clinical 
evaluation revealed that the veteran had good sphincter 
control, and good normal size of rectum and anus with good 
tone.  He did not have fecal leakage, bleeding or thrombosis 
of the hemorrhoids, signs of anemia, or fissures.  The 
diagnosis was normal rectal exam, with no hemorrhoids on 
examination.

At a March 1999 VA examination, the veteran related that he 
underwent a hemorrhoidectomy in 1954.  Current clinical 
evaluation showed that he had normal sphincter control and 
normal lumen size.  He did not have fecal leakage or 
involuntary movement.  Although he experienced rare bleeding, 
he did not have thrombosed hemorrhoids.  His heme test was 
negative, and there was no evidence of anemia, fissures or 
external hemorrhoids.  A few internal hemorrhoids were 
present.  The diagnosis was internal hemorrhoids.  

After a review of the evidence of record, the Board finds 
that the veteran's hemorrhoids are characterized by rare 
bleeding and a few internal hemorrhoids.  However, he has 
good sphincter control, and normal size of the rectum and 
anus with good tone.  There was no evidence of fecal leakage, 
involuntary movement, bleeding, or thrombosis of the 
hemorrhoids.  Additionally, there were no signs of anemia or 
fissures.  Consequently, the medical evidence does not 
demonstrate symptoms that meet the criteria for an increased 
rating under DC 7336.  See 38 C.F.R. § 4.114, DC 7336.  
Similarly, the veteran's medical reports do not demonstrate 
clinical findings which meet the criteria for an increased 
rating pursuant to DC's 7332, 7333 and 7334.  There is no 
evidence of impaired sphincter control with constant slight, 
or occasional moderate leakage; stricture of the rectum or 
anus; or prolapse of the rectum to warrant a compensable 
rating under any of these codes.  See 38 C.F.R. § 4.114, DC's 
7332, 7333, 7334.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim, and an 
increased rating for hemorrhoids is denied.  

C.  Residuals of Burns to the Face and Hands

In an October 1957 rating decision, the veteran was awarded 
service connection for residuals of multiple burns of the 
face and hands, and a noncompensable rating was assigned.  At 
present, the veteran has asserted that his skin was very 
frail, and that it broke open and bled when he hit the 
affected areas.  He also reported, that his fingers locked 
up.  Finally, the scars on his hands were red, pink, and 
blue, and had a knot-like texture.  

The veteran's residual burn scars are currently rated 
noncompensable under DC 7800.  DC 7800 provides that scars of 
the head, face or neck that are slightly disfiguring are 
assigned a noncompensable rating.  A 10 percent rating 
requires that the scars be moderately disfiguring.  To 
warrant a 30 percent rating, the evidence must show that the 
scars are severe, particularly if they produce a marked 
unsightly deformity of the eyelids, lips, or auricles.  A 
50 percent rating may be assigned if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral deformity.  38 C.F.R. § 4.118, 
DC 7800 (2001).  
The veteran's disability may also be rated pursuant to DC's 
7802, 7803, or 7804.  Scars from second degree burns, when 
the area or areas affected approximate one square foot, 
warrant a maximum 10 percent rating.  Ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  38 C.F.R. § 4.118, DC 7802, 
including Note (2001).  A 10 percent rating may also be 
assigned for scars (other than burn scars or disfiguring 
scars of the head, face or neck), if superficial, poorly 
nourished with repeated ulceration; or superficial, tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
DC's 7803, 7804 (2001).  

Service medical records show that the veteran sustained 
second degree burns on his hands and first degree burns on 
his face as a result of exposure to a white smoke grenade.  
At an October 1997 VA scars examination, it was noted that 
the veteran had sustained a chemical flashburn to the face 
and hands in August of 1954.  Clinical evaluation showed that 
there was no evidence of any discernible scars.  His face had 
a ruddy complexion and his hands were essentially free from 
scars.  The skin exhibited good texture.  There was no 
tenderness or adherence, ulcerations or breakdown of the 
skin, underlying tissue loss, inflammation, edema, keloid 
formation, or limitation of motion in the burn areas.  
Pictures confirm these findings.  The diagnosis was old 
chemical flashburns to the face and hands.  

At a subsequent VA scars examination in March 1999, the 
veteran complained that his fingers locked up, especially in 
cold weather.  He also reported pain and stiffness in both 
hands, and decreased grip strength.  Clinical evaluation 
revealed that there was no evidence of tenderness, adherence, 
ulceration, breakdown of the skin, loss of underlying tissue, 
inflammation, edema, keloid formation, or disfigurement.  He 
did not have extensive scarring, and the scarring he had was 
flat with paler coloring than normal.  The diagnosis was 
residuals of flashburns to the face and hands.  Medical 
records from the Eastern Kansas VAMC, dated from November 
1993 to March 2000, contain notations which indicate that the 
veteran had erythematous (reddened) skin on his face, hands 
and mid-forearms, secondary to chemical/thermal skin damage.  

After a review of the evidence, the Board finds that a 10 
percent rating may be assigned for the veteran's residuals of 
second degree burns of the hands and first degree burns of 
the face.  It has been reported that the veteran's scarring 
is flat and paler than normal.  Furthermore, he was found to 
have reddened skin on his hands and forearms secondary to the 
burns.  Consequently, it may be found that the veteran has 
scars from second degree burns in an area that is 
approximately one square foot which warrants a 10 percent 
disability rating under DC 7802.  The Board does not find 
that the condition may be considered to affect widely 
separated areas to warrant separate ratings for each 
extremity.  Hence, a higher rating under that code would be 
inappropriate.  See 38 C.F.R. § 4.118, DC 7802, including 
Note.  Additionally, the evidence does not reflect clinical 
findings of scars that may be considered to be severe, or 
productive of a marked unsightly deformity of the eyelids, 
lips, or auricles.  Hence, a rating in excess of 10 percent 
may not be granted.  

III.  10 Percent Rating for Multiple Noncompensable 
Disabilities

Whenever a veteran is suffering from two or more separate, 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to assign a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2001).  
Since the veteran has been granted an increased rating for 
his service-connected chronic seborrheic blepharitis and 
residuals of burns to the hands and face in this decision, he 
may not be awarded a separate 10 percent rating for multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  
Consequently, this issue is moot.  


ORDER

Entitlement to service connection for arthritis of the hands 
is granted.  

Entitlement to a 10 percent rating for chronic seborrheic 
blepharitis is granted, subject to the regulations governing 
the payment of monetary awards.  

Entitlement to a compensable rating for hemorrhoids is 
denied.  

Entitlement to a 10 percent rating residuals of multiple 
burns of the face and hands is granted, subject to the 
regulations governing the payment of monetary awards.  

Entitlement to a 10 percent rating for multiple service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is 
denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

